The opinion of the Court was delivered by
Sergeant, J.
A review of our legislation from the year 1700 to the year 1836, as presented in the opinion of the court below, shows clearly that the powers of the county commissioners, in respect to bridges, were intended in all cases to be checked and guarded by the concurrent approbation and authority of the court and grand jury of the county. Involving, as these structures do, the outlay of large sums of money, to be collected by taxation on the people, it was intended that the expenditure should not be hastily incurred or by the will of a single body, but should be carefully watched and deliberately approved of by the sanction of two other bodies, whose judgment should be exercised in respect to it. In no Act of Assembly whatever, is the authority given to the county commissioners alone to erect or maintain bridges. On the contrary, in the earliest Acts there is visible an evident design to prohibit the exercise of such authority as inexpedient. And if, notwithstanding, the practice has crept in, it. has been obviously in disregard of the Acts of Assembly. The power to repair bridges is by the two latest Acts of 1802 and 1836, given to the supervisors, as well as to erect bridges of a minor class over small creeks and rivulets and deep gullies; but where the bridges are of a large class, costing considerable sums, and are more expensive than a township can bear, the sanction of the court and grand j ury is required. The destruction of a bridge by a freshet, involves substantially another erection: the cost is often as great as an original erection, and may sometimes be enhanced beyond it, by the expense of removing the ruins. Even a new site may have to be chosen. Such seems to be the case here. It is not the case of a repair. The former bridge is gone to all intents and purposes, and another must be built. When a county bridge has been once legally built, such ordinary repairs as are necessary to preserve it fit for use, are to be made by the supervisors of the township, as in the case of roads. But when a visitation of floods or other disasters destroys the greater portion of its value, and in effect requires the expenditure of money to a large amount, beyond what the township ought in reason to defray, it may fairly be considered as an erection, and fall within the provisions of the 35th section of the Act of June 1836, and must be proceeded in in the mode there pointed out. We concur, therefore, in the opinion given by the court below.
Proceedings affirmed.